EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Wray on 3/19/21.
	The application has been amended as follows: 
Claim 11, lines 16-17 have been modified from “wherein two sides extend downwardly from the bottom, thereby forming a channel on the outer side, and the two sides have greater material thickness than the first side and second side” to –wherein two side extensions extend downwardly from the bottom, thereby forming a channel on an outer side of the extended frame element, and the two side extensions have greater material thickness than the first side and second side—. 
REASONS FOR ALLOWANCE
Claims 11-14, 17, 18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “wherein two side extensions extend downwardly from the bottom, thereby forming a channel on an outer side of the extended frame element, and the two side extensions have greater material thickness than the first side and second side” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611